Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/23/20 & 07/24/20 & 03/02/21 & 09/30/21 were received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the so-called “input module” and “chipset platform” as well as how the “the memory, display module and input module” are on said chipset platform as recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 


Claim Objections
Claims 1-20 are objected to because of the following informalities:  independent claims 1, 9 and 15 each recites “the communication module or chip comprises,…”. This appears incorrect and should rather be “the communication module or chip comprises:…”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of the independent claims 1, 9 and 15 recites “coupled to at least one processor” (emphasis added). This implicitly means that there is another processor different from the “at least one processor” recited prior to the quoted limitation above, but there is no support in the original disclosure for this configuration. The Examiner has assumed “coupled to the at least one processor”.
Claim 8 recites “the computing device of claim 1, further comprising: a memory; a display module; and an input module, the memory, display module and input module being in operative communication on a chip chipset platform and each other.” (emphasis added). It is unclear what the underlined portions mean as they do not appear to be logically linked in their recitation. Moreover, it is unclear what Applicants are calling “input module” and “chipset platform” and how  “the memory, display module and input module” are on said chipset platform.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (US 2014/0293529) in view of Choudhury et al. (US 2011/0147920, cited on IDS), or in the alternative, over Nair et al. (US 2014/0293529) in view of Choudhury et al. (US 2011/0147920, cited on IDS) and further in view of McPartlin et al. (US 2014/0002187, cited on IDS).

a.	Re claim 1, Nair et al. disclose computing device comprising: at least one processor 504 (fig. 20, [0077]-[0083]; see remaining of disclosure for more details) to process data; and a communication module 506 (top one on fig. 20; note that the said communication module is implicitly communication module 10 on figs. 1-2&9 being implemented in computing device 500 as per at least [0077]-[0078]) or chip coupled (through board 502) to the at least one processor, the communication module or chip : a first die 16 ([0031]); a first overmolded component (30 in combination with devices 28) having a second die (gallium arsenide amplifier chip 28 described in [0055]) coupled to the first die, the second die having devices or circuitry (circuitry of the amplifier) formed with compound semiconductor materials in a different substrate (substrate od the amplifier chip 28); and an antenna unit 20 ([0031], [0035]) coupled to the second die, “the antenna unit for transmitting and receiving communications at a frequency of approximately 15 GHz or higher” (see intended use remark below for this quoted limitation). But Nair et al. do not appear to disclose that the first die comprises silicon (i.e. is made of silicon).

	However, Choudhury et al. disclose a communication module in which the chip (125) comprising the radio frequency (RF) circuits is made of silicon (see at least fig. 1 and related text).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the first die 16, which is disclosed in [0031] of Nair et al. to comprise the RF circuits, with silicon, and this as a non-inventive step of forming such type of chip with a known or appropriate material and with a reasonable expectation of success (see MPEP 2143.E&G).

The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art  See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “the antenna unit for transmitting and receiving communications at a frequency of approximately 15 GHz or higher”” does not distinguish the present invention over the prior art of Nair et al. who teach the structure as claimed.

In the alternative to the above where the intended use limitation is given a patentable weight, McPartlin et al. discloses in [0004] that RF communication frequency range from 30KHz to 300 GHz, and in [0038] that operation at higher frequencies such as near 60 GHz provide increased transmission bandwidth. As such, and noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided or adapted the antenna unit (and adapted any interacting devices that operates signal from/to said antenna) for transmitting and receiving communications at a frequency of approximately 60 GHz or higher in order to provide or obtain increased transmission bandwidth.



c.	Re claim 3, Nair et al. disclose the first die flip-chipped on a surface of a first side (bottom side of substrate 12) of the communication module or chip, but do not appear to explicitly disclose the first die comprising a complementary metal-oxide-semiconductor (CMOS) baseband and transceiver circuitry. However, CMOS processing is a conventionally known and widely used process for manufacturing silicon-based dies, and baseband and transceiver circuitries are essential parts for a conventional RF die. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided die 16 with CMOS baseband and transceiver circuitry, and this as a non-inventive step of providing conventional essential working 

d.	Re claim 4,  the circuitry of the second die comprises at least one of power amplifiers, low noise amplifiers, and switches formed with group III-V materials ([0035]), wherein the first overmolded component is attached on a surface of a second side (top side of substrate 12) of the communication module or chip.

e.	Re claim 5, Nair et al. do not appear to explicitly disclose that the first overmolded component further comprises a third die coupled to at least one die, the third die having devices formed with compound semiconductor materials. However, providing the first overmolded component further comprises a third die coupled to at least one die, the third die having devices formed with compound semiconductor materials, would have been obvious to one skilled in the art before the effective filing date of the invention as merely a duplication of essential working parts in order to increase the integration level of the communication module 10.

f.	Re claim 6, the computing device of claim 1, further comprises: a second overmolded component (overmolded component as defined above and this, in the lower communication package 506 on fig. 20, wherein the said lower communication package would be like communication module 10 as per at least [0077]-[0078])) having a fourth die (compound semiconductor amplifier die 28 implicitly in there) coupled to at least one 

g.	Re claim 7, the communication module or chip comprises a 5G package architecture for 5G communications ([0080]).

h.	Re claim 8, the computing device of claim 1, further comprises: a memory (508 or 509 or 510; see fig. 20); a display module 512 (a graphics CPU controls the display and in that sense is a display module); and an input module 520, the memory, display module and input module being in operative communication on a chip chipset platform 502 

i.	Re claim 9, Nair et al. disclose a computing device comprising (see claim 1 rejection above as for the appropriate figures and paragraphs to read for each identified element): at least one processor 504 to process data; and a communication module 506 (as defined in claim 1 rejection above) or chip coupled to the at least one processor, the communication module or chip comprises: a first die 16 comprising silicon (see claim 1 rejection above as to the obviousness of providing die 16 as a silicon die), the first die on a surface of a first side (bottom side of 12; see fig. 1) of the communication module or chip; a plurality of external connections 14 ([0031]) on the surface of the first side of the communication module or chip, wherein the first die is laterally adjacent to the plurality of external connections; a first overmolded component (30 in combination of devices 28 as defined in claim 1 rejection above) having a second die (gallium arsenide 

j.	Re claims 10, 11, 12, 13 and 14, see respectively claims 2, 3, 4, 5 and 6 rejections above.

k.	Re claim 15, Nair et al. disclose a computing device comprising  (see claim 1 rejection above as for the appropriate figures and paragraphs to read for each identified element): at least one processor 504 to process data; and a communication module (as defined in claim 1 rejection above) or chip coupled to the at least one processor, the communication module or chip comprises: a first die 16 comprising silicon (see claim 1 rejection above as to the obviousness of providing die 16 as a silicon die), the first die on a surface of a first side (bottom side of board 12) of the communication module or chip; a first overmolded component (30 in combination of devices 28 as defined in claim 1 rejection above) having a second die (gallium arsenide amplifier die 28) coupled to the first die, the second die having devices or circuitry (circuitry of the amplifier) formed with compound semiconductor materials in a different substrate (substrate of amplifier die 28), the first overmolded component on a surface of a second side (top side of board 12) of the communication module or chip, the second side opposite the first side; and an antenna unit 20 coupled (through board 12) to the second die, the antenna unit “for 

l.	Re claim 16, the computing device of claim 15, further comprises: a plurality of external connections 14 (fig. 1) on the surface of the first side of the communication module or chip, wherein the first die is laterally adjacent to the plurality of external connections.

m.	Re claims 17, 18, 19 and 20, see respectively claims 2, 3, 4 and 5 rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsutsumi et al. (US 2014/0158774) disclose a computing device similar to the claimed invention (see for example figs.1-2&44 noting that chip 1 is formed of compound material as per [0051] and further noting that it is conventional, thus obvious, to form memory chips with silicon). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899